DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/18/2020 and 11/12/2020 have been considered by the examiner.

Status of Claims
Applicant's submissions filed on 11/2/2020 has been entered.
Claims 1, 3, 5, 7-10, 12-21, 23-25 and 27-30 are pending. 
Claims 2, 4, 6, 11, and 22 have been canceled.
Claims 1, 9, 10, and 21 have been amended.
No new claims have been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 7-9, 21, 23-25, 27-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tietje et al (WO2016057787 A2) in view of Fujiwara (US 2009/0099002 A1).
Regarding claim 1, Tietje discloses a glass article [0002] with a composition that may include (in mol%) about 70-75% SiO2 [00140], about 12-15% Al2O3 [00141], about 0-4% Li2O [00146], about 10-20%Na2O [00145], about  9-20% total R2O [00144], about 2O3 [00142], and about 0-10 % P2O5 [00151].  Within these expressly disclosed ranges the amount of Na2O is necessarily greater than the amount of Li2O, the total amount of B2O3, P2O5, SiO2, and Al2O3 is 80 mol% or greater, and the ratio of Li2O to B2O3, P2O5, SiO2, and Al2O3 is less than 0.074.  Tietje also discloses the composition may be a glass free of nucleating agents [00154].
Tietje does not teach an example with the exact combination of component ranges or the ratio of Li2O to the total amount of B2O3, P2O5, SiO2 and Al2O3 is from 0.065 to less than 0.074.
However, Tietje clearly and expressly teaches each of these discrete individual ranges for each component that significantly overlap the instant claimed ranges and teaches these components may be used to create a glass article with improved damage and fracture resistance.  Additionally, Fujiwara teaches a ratio of Li2O to network formers of a glass as optimally between .060 and .14 [0054] overlapping the claimed ratio range of Li2O to B2O3, P2O5, SiO2, and Al2O3 and recognizes it as a result effective variable optimized to provide good glass transition temperature and stability.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose from the discrete expressly taught component ranges of Tietje overlapping the instant claimed component ranges and ratio of Li2O to the network formers of the glass of Tietje (SiO2, B2O3, Al3O3, P2O5) as taught by Fujiwara and to combine them as the glass composition and optimize the ratio of Li2O to the glass network formers with a reasonable expectation of success in providing a glass article with improved damage and fracture resistance having a desired glass transition temperature and stability.  It has been held that  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Regarding claims 21, and 28, Tietje discloses a glass article [0002] with a thickness of about 3mm or less [0007] that may be chemically strengthened [0072] with a composition that may include (in mol%) about 70-75% SiO2 [00140],  about 12-15% Al2O3 [00141], about 0-4% Li2O [00146], about 10-20%Na2O [00145], about  9-20% total R2O [00144], about 0-2% ZnO [00143], about  2-8 % B2O3 [00142], and about 0-10 % P2O5 [00151].  Within these expressly disclosed ranges the amount of Na2O is necessarily greater than the amount of Li2O, the total amount of B2O3, P2O5, SiO2, and Al2O3 is 80 mol% or greater, and the ratio of Li2O to B2O3, P2O5, SiO2, and Al2O3 is less than 0.074.  Tietje also discloses the composition may be a glass free of nucleating agents [00154].  Tietje discloses a stress profile wherein all points of the stress profile between a thickness from about 0•t and 0.7•t comprise a tangent that is less than about -0.1 MPa/µm or greater than about 0.1 MPa/µm.(abstract)   Tietje discloses the glass-based article may include a DOC, a CS and a maximum CT of 25MPa or greater and teaches a CS layer extending from the first surface to a DOC of about 0.1 •t or greater and the layer of CT may exhibit a maximum CT such that the ratio of maximum CT to surface CS is in the range from about 0.01 to about 0.5 [0094] and [0014]. 
Tietje in view of Fujiwara does not teach the exact range of maximum CT or ratio of maximum CT to surface CS as claimed or an example with the exact combination of 2O to the total amount of B2O3, P2O5, SiO2 and Al2O3 is from 0.065 to less than 0.074.
However, Tietje teaches a maximum CT of 25MPa or greater [0094] and the ratio of maximum CT to surface CS is in the range from about 0.01 to about 0.5 [0014] which overlaps the instant claimed ranges of claims 21 and 28 and teaches a chemically strengthened glass of the same composition as claimed which would be expected to have the same maximum CT range and maximum CT to absolute value of maximum or surface CS ratio.  
Additionally, Tietje clearly and expressly teaches each of these discrete individual ranges for each component that significantly overlap the instant claimed ranges and teaches these components may be used to create a glass article with improved damage and fracture resistance. Also, Fujiwara teaches a ratio of Li2O to network formers of a glass as optimally between .060 and .14 [0054] overlapping the claimed ratio range of Li2O to B2O3, P2O5, SiO2, and Al2O3 and recognizes it as a result effective variable optimized to provide good glass transition temperature and stability.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose from the discrete expressly taught component ranges of Tietje overlapping the instant claimed component ranges and ratio of Li2O to the network formers of the glass of Tietje (SiO2, B2O3, Al3O3, P2O5) as taught by Fujiwara and to combine them as the glass composition and optimize the ratio of Li2O to the glass network formers with a reasonable expectation of success in providing a glass article  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Regarding claims 3, 5 and 23, Tietje in view of Fujiwara teaches all of the limitations of claims 1 and 21 as set forth above and further teaches the composition may comprise in mol% about 0-10 % P2O5 [00151] and substantially no K2O [00147].
Regarding claim 7, Tietje in view of Fujiwara teaches all of the limitations of claim 1 as set forth above and further teaches the composition may comprise in mol% about 0-2 mol% of SnO2 as a fining agent.
Regarding claim 8, Tietje in view of Fujiwara teaches all of the limitations of claim 1 as set forth above and further teaches the composition may comprise in mol% less than about 1% ZrO2.
Regarding claim 9, Tietje in view of Fujiwara teaches all of the limitations of claim 1 as set forth above and further teaches the composition may comprise RO wherein RO is MgO only or CaO only in the amount in mol% of 0-5% and 0-2% respectively.
Regarding claim 24, 
Although Tietje in view of Fujiwara does not expressly teach an example of the composition with the Young’s Modulus, the maximum central tension, or the surface or edge impact force survival of the glass, as claimed in claims 17-19, they are found to be inherent characteristics of the glass comprising composition, thickness, strengthening and compressive stress characteristics as claimed.  Since the prior art does disclose a glass article comprising substantially the same elements as that of the applicant and the exemplary Young’s Modulus are as claimed, it is contended that the glass article of the prior art with the composition as claimed is capable of delivering the same maximum central tension, Young’s Modulus or the surface or edge impact force survival.  Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed properties (i.e. maximum central tension, the Young’s Modulus or the surface or edge impact force survival), are necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.  
Regarding claim 25, Tietje in view of Fujiwara teaches all of the limitations of claim 21 as set forth above and further teaches the surface CS may be about 550MPa or greater [0094] and a chemical depth of about 0.4·t or greater [0021].
Regarding claim 27, Tietje in view of Fujiwara teaches all of the limitations of claim 21 as set forth above and Tietje further teaches, the concentration of a metal oxide as a concentration gradient which extends through a substantial portion of the 2O, K2O, Rb2O, Cs2O or a combination thereof [00105].
Regarding claim 30, Tietje teaches all of the limitations of claim 21 as set forth above and the examples of Tietje (Table 6) produce a Young’s Modulus with a thickness [0007] similar to the instant disclosure and teaches the response to impact is dependent upon the elastic (Young’s) modulus [00124]. 
Although Tietje does not expressly teach an example wherein the article survives a surface or edge impact force, as claimed in claim 30, the characteristics are expected to be inherent characteristics of the glass of Tietje which comprises the composition, thickness, strengthening, and compressive stress characteristics as claimed.  Since the prior art does disclose a glass article comprising substantially the same elements as that of the applicant and an exemplary Young’s Modulus as disclosed by the instant application, it is contended that the glass article of the prior art with the composition as claimed is capable of delivering the same impact survival characteristics as claimed.  Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed properties (i.e. maximum central tension, the Young’s Modulus or the surface or edge impact force survival), are necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.  Alternatively, regarding maximum central tension, Tietje teaches the maximum central .

Claims 10, 12, 13-19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tietje et al (WO2016057787 A2) in view of Fujiwara (US 2009/0099002 A1) and further in view of Gomez et al (US 2012/0052271 A1).
Regarding claim 10, Tietje discloses a glass article [0002] that may be chemically strengthened [0072] with a composition that may include (in mol%) about 70-75% SiO2 [00140],  about 12-15% Al2O3 [00141], about 0-4% Li2O [00146], about 10-20%Na2O [00145], about  9-20% total R2O [00144], about 0-2% ZnO [00143], about  2-8 % B2O3 [00142], and about 0-10 % P2O5 [00151].  A composition within these expressly disclosed ranges the amount of Na2O is necessarily greater than the amount of Li2O, the total amount of B2O3, P2O5, SiO2, and Al2O3 is 80 mol% or greater, and the ratio of Li2O to B2O3, P2O5, SiO2, and Al2O3 is less than 0.074.  Tietje also discloses the composition may be a glass free of nucleating agents [00154].  Tietje discloses 
Although Tietje does not teach a Knoop lateral Cracking Scratch threshold greater than about 6N as measured on either the first surface or second surface and does not teach the exact range of depth of compressive stress as .12t or greater or an example with the exact combination of component ranges, Tietje teaches a depth of compressive stress of 1.0•t or greater which overlaps the instant claimed range and teaches a chemically strengthened glass of the same composition as claimed which would be expected to have the same depth of compressive stress.  Additionally, Tietje clearly and expressly teaches each of these discrete individual ranges for each component that significantly overlap the instant claimed ranges and teaches these components may be used to create a glass article with improved damage and fracture resistance.  In addition, Fujiwara teaches a ratio of Li2O to network formers of a glass as optimally between .060 and 0.14 [0054] overlapping the claimed ratio range of Li2O to B2O3, P2O5, SiO2, and Al2O3 and recognizes it as a result effective variable optimized to provide good glass transition temperature and stability. Also, Gomez teaches a similar composition glass with a similar chemical strengthening (Table 1) and [0004], and improved damage resistance [0020].  Gomez teaches the glass surface having a crack initiation threshold of at least 3000gf which is about 29.4N
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose from the discrete expressly taught component ranges of Tietje overlapping the instant claimed component ranges and ratio of Li2O to the network formers of the glass of Tietje (SiO2, B2O3, Al3O3, 2O5) as taught by Fujiwara and to combine them as the glass composition and optimize the ratio of Li2O to the glass network formers with a reasonable expectation of success in providing a glass article with improved damage and fracture resistance having a desired glass transition temperature and stability.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143. The glass of Tietje and Fujiwara having a similar composition and similar ion exchange would be expected to have a comparable crack initiation threshold of at least 3000gf which is significantly higher than 6N.
Regarding claim 12, Tietje in view of Fujiwara and Gomez teaches all of the limitations of claim 10 as set forth above and Tietje further teaches the composition may comprise in mol% about 0-10 % P2O5 [00151] and substantially no K2O [00147].
Regarding claim 13, Tietje in view of Fujiwara and Gomez teaches all of the limitations of claim 10 as set forth above and Tietje further teaches, the concentration of a metal oxide is non-zero and varies, both along a thickness range from about 0•t to about 0.3•t and teaches the metal oxide may include one or more metal oxides such as Na2O, K2O, Rb2O, Cs2O or a combination thereof [0010], [00102], [00104] and [00105].
Regarding claim 14, 
Regarding claim 15, Tietje in view of Fujiwara and Gomez teaches all of the limitations of claims 10 and 13 as set forth above and Tietje further teaches a stress profile generated along the thickness of the article from the metal oxide concentration [00102].
Regarding claim 16, Tietje in view of Fujiwara and Gomez teaches all of the limitations of claims 10 and 13 as set forth above and Tietje further teaches the concentration of the metal oxide decreases from the first surface to a point between the first surface and the second surface and increases from the point to the second surface [00103].
Regarding claims 17-19, Tietje in view of Fujiwara and Gomez teaches all of the limitations of claim 10 as set forth above and the examples of Tietje (Table 6) produce a Young’s Modulus as claimed.
Although Tietje in view of Fujiwara and Gomez does not expressly teach an example of the composition with the Young’s Modulus, the maximum central tension, or the surface or edge impact force survival of the glass, as claimed in claims 17-19, they are found to be inherent characteristics of the glass comprising composition, thickness, strengthening and compressive stress characteristics as claimed.  Since the prior art does disclose a glass article comprising substantially the same elements as that of the applicant and the exemplary Young’s Modulus are as claimed, it is contended that the glass article of the prior art with the composition as claimed is capable of delivering the same maximum central tension, Young’s Modulus or the surface or edge impact force survival.  Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed properties (i.e. maximum central tension, the  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.  Alternatively, regarding maximum central tension, Tietje teaches the maximum central tension is a result effective variable. Specifically, Tietje teaches the maximum central tension increases with increased length of immersion or ion exchange [00179]. Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ion exchange time to provide the desired maximum central tension for the application.
Regarding claim 29, Tietje in view of Fujiwara and Gomez teaches all of the limitations of claim 21 as set forth above 
Tietje does not teach a Knoop lateral Cracking Scratch threshold greater than about 6N as measured on either the first surface or second surface.
However, Gomez teaches a similar composition glass with a similar chemical strengthening and improved damage resistance [0020].  Gomez teaches the glass surface having a crack initiation threshold of at least 3000gf which is about 29.4N.  The 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention provide a glass composition as taught by Tietje with a crack initiation threshold of at least 3000gf which is about 29.4N with a reasonable expectation of success to provide a glass article with improved damage and crack resistance.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tietje et al (WO2016057787 A2) in view of Fujiwara (US 2009/0099002 A1) further in view of Gomez et al (US 2012/0052271A1), further in view of Weber et al (US 2012/0236526 A1).
Regarding claim 20, Tietje in view of Fujiwara and Gomez teaches all of the limitations of claim 10 as set forth above.
Tietje in view of Fujiwara and Gomez does not teach a device with a housing, electrical components, display, and a cover article with the glass article as at least a portion of the housing.
However, Tietje [0002] and Gomez [0020] both teach glass articles having improved damage resistance. Weber teaches the particulars of an electronic device with a housing (Fig 7A) with a front, back and sides (Figures 2-4 and 11 A-128) containing electrical components, and a glass cover (Fig 128 item 1204 and abstract) over a 
Therefore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tietje, Fujiwara, Gomez and Weber by incorporating the glass of Tietje in view of Fujiwara and Gomez into the device of Weber as the glass cover of the housing to provide a housing with a stronger glass cover having increased damage resistance.

Response to Arguments
Applicant's amendments and arguments have been fully considered.  Applicant’s amendments have overcome the rejections of record under 35 USC 112 and the rejections have been withdrawn.  Applicant’s amendments and arguments filed 11/2/2020 have been fully considered and the arguments with respect to the rejections over Tietje and Tietje in view of Gomez alone with regard to the ratio of Li2O to B2O3, P2O5, SiO2, and Al2O3 convincing, However new grounds for rejection are applied in view of Fujiwara as set forth above.  Applicant also argues that there is no reason to select and amount of Na2O greater than Li2O.  In response to Applicant’s argument, since the amount of Li2O is constrained within the instant claimed range to no more than 5.18, and Tietje allows for a K2O not exceeding 1 mol% and the amount of R2O in Tietje may be as high as 20%, although no express examples are provided, clearly Tietje envisions instances of Na2O as greater than Li2O. Applicant has provided no unexpected results of having Na2O greater than Li2O.  As such Applicant’s argument is not convincing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.D.I./Examiner, Art Unit 1784   

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784